        Case 3:17-cv-03592-RS Document 122-2 Filed 10/30/18 Page 1 of 2




 1   ELSNER LAW & POLICY, LLC
 2   Gretchen Elsner (Pro Hac Vice)
     Gretchen@ElsnerLaw.org 
 3   150 Washington Avenue, Suite 201
     Santa Fe, NM 87501
 4   Telephone: (505) 303-0980
 5
     CENTER FOR FOOD SAFETY
 6   Adam Keats (CSB No. 191157)
     Kellan Smith (CSB No. 318911)
 7   akeats@centerforfoodsafety.org
     ksmith@centerforfoodsafety.org
 8   303 Sacramento Street, 2nd Floor
 9   San Francisco, CA 94111
     Telephone: (415) 826-2770
10
     Plaintiffs’ Counsel
11

12                                UNITED STATES DISTRICT COURT
13                               NORTHERN DISTRICT OF CALIFORNIA
14                                    SAN FRANCISCO DIVISION
15

16
     FRIENDS OF THE EARTH and CENTER FOR Case No. 3:17-CV-03592-RS
17   FOOD SAFETY,
                                          [PROPOSED] ORDER REGARDING
18
                        Plaintiffs,       ADMINISTRATIVE MOTION TO FILE
19        v.                              UNDER SEAL

20   SANDERSON FARMS, INC. a Mississippi
     corporation,
21
                               Defendant.
22

23

24

25          Having reviewed Plaintiffs’ Administrative Motion to File Under Seal and the Declaration

26

27
            [PROPOSED] ORDER REGARDING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
28
                                                               1
     CASE NO. 3:17-CV-03592-RS
        Case 3:17-cv-03592-RS Document 122-2 Filed 10/30/18 Page 2 of 2



     of Plaintiffs in support thereof, the Court GRANTS the Motion in its entirety pursuant to Civil
 1

 2   Local Rule 79-5(e).

 3

 4   Dated:________________________
 5                                                ___________________________________________
 6                                                Richard Seeborg
                                                  Judge of the United States District Court
 7

 8
     Respectfully submitted by:
 9

10
     ELSNER LAW & POLICY, LLC
11

12   ________________________________
     Gretchen Elsner (Pro Hac Vice)
13
     gretchen@elsnerlaw.org
14   150 Washington Avenue, Suite 201
     Santa Fe, NM 87501
15   Telephone: (505) 303-0980
16   CENTER FOR FOOD SAFETY
17

18   _________________________________
     Kellan Smith (CSB No. 318911)
19   Adam Keats (CSB. No. 191157)
     ksmith@centerforfoodsafety.org
20   akeats@centerforfoodsafety.org
21   303 Sacramento Street, 2nd Floor
     San Francisco, CA 94111
22   Telephone: (415) 826-2770

23
     Counsel for Plaintiffs
24

25

26

27

28          [PROPOSED] ORDER REGARDING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                                                       2
     CASE NO. 3:17-CV-03592-RS
